Citation Nr: 0923175	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for chronic liver 
disease, including residuals of a liver transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1954 
to August 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana.  
The Veteran had a hearing before an RO Hearing Officer in 
November 2007.  A transcript of that hearing is contained in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that this case 
must be remanded for a new VA medical examination.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report does not 
address the question of whether the Veteran currently suffers 
from hepatitis related to his active duty service.  Although 
the examiner acknowledged that the Veteran suffered from 
hepatitis in service, consideration was not given to the 
Veteran's post-service treatment for hepatitis, including the 
diagnosis of chronic hepatitis from November 2002.  
Additionally, the examiner did not address what type(s) of 
hepatitis the Veteran incurred during service or thereafter.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether he 
currently suffers from hepatitis related 
to his active duty service.  The claims 
file, to include a copy of this REMAND, 
must be made available to the examiner for 
review.  The examination report should 
reflect that such review was completed.  
After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any existing types 
of hepatitis.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's hepatitis 
is etiologically related to his active 
duty service, making sure to discuss the 
Veteran's in-service diagnosis of 
infectious hepatitis.  A detailed 
rationale should be provided.  If it 
cannot be determined whether the Veteran 
currently has hepatitis that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
state so in the examination report, with 
an explanation as to why this is so. 

If, and only if, it is determined that the 
Veteran currently suffers from hepatitis 
related to service, the examiner should 
then opine whether it is more likely than 
not (more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the Veteran's history of liver disorders 
is related to his hepatitis.  A detailed 
rationale should be provided.  If it 
cannot be determined whether the Veteran's 
liver disorders are related to his 
hepatitis on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
state so in the examination report, with 
an explanation as to why this is so. 

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
	


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




